Per Curiam.
A mandamus is asked for, to compel the Circuit Court of Wayne County to vacate an order granting a new trial.
The first ground taken is that it is too late to make the *222motion after judgment. Practically the judgment is generally entered at once upon the coming in of the verdict. But it only operates conditionally, until the time has expired for moving for a new trial, or in arrest, and it cannot therefore prevent any action to grant a new trial, unless there is some other obstacle.
Rule 31, requiring motions for new trial to be made in two days, is subject to the further provision in Rule 72, allowing the Circuit Courts to extend or shorten the time, and was not intended in any way to interfere with the common law discretion of the courts, but only to fix a time beyond which no one could move as a matter of right and without leave.
It is not clear that motions for new trial based on newly discovered evidence, would come within the rule fixing a time; for the facts may not be ascertained until afterwards. It is not desirable to compel parties to resort to courts of equity to obtain new trials where it can be avoided, and in such cases the courts of law should act on equitable principles, and do, if they can, what justice requires.
As the motion was properly before the Court below, we cannot review its decision on the facts, so as to decide whether the new trial should have been granted. It was a matter of discretion, where the action of that Court is not open to review.
Mandamus denied with costs.